DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-17, in the reply filed on 11/16/2020, is acknowledged. Claims 20, 39, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020. 
Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

I. Deposit Rejection
Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific strain of Rhodococcus aetherivorans, i.e., BCP1. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
               It appears that a deposit, i.e., DSM 44980, was made in this application as filed as noted on page 14 (¶ 00115) of the specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  


II. Scope of Enablement 
Claims 1-3 and 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing Rhodococcus aetherivorans (BCP1) bacteria in a medium comprising tellurite under aerobic conditions, does not reasonably provide enablement for culturing BCP1 in a medium comprising tellurite. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Here, the instant claims are broadly drawn to a method of producing tellurium nanostructures, comprising: culturing Rhodococcus aetherivorans (BCP1) bacteria in a medium comprising tellurite. The level of skill in the art is high, and would include Ph.D. level 
Hansen teaches only select strains of microorganisms are capable of precipitating tellurium when grown aerobically. (¶ 0005). Cappelletti et al. (Res. Microbiol., 167:766-773 (2016)) teaches BCP1 is a nonsporulating aerobic bacteria (Abstract; page 766, Introduction). In this regard, Borghese et al (App. Enviro. Microbiol., 70(11):6595-6602 (2004)) teaches “tellurite toxicity is strongly enhanced in [Rhodobacter] capsulatus by aerobic conditions, particularly in minimal salt medium. (Page 6601, first column). As such, the prior art offers no predictably that BCP1 can form tellurium nanostructures under a myriad of culture conditions such as hypoxic, anoxic, etc., especially since, as discussed above, BCP1 is an aerobic bacteria.
The instant specification only exemplifies and reduces to practice the production of tellurium nanostructures by culturing BCP1 in a medium comprising tellurite under aerobic conditions. (See Example 1). The instant specification offers no working example or direction for producing tellurium nanostructures under non-aerobic conditions beyond a cursory statement that “[i]n a specific example of the methods herein, the bacteria are cultured under [anaerobic] conditions at about 30ºC. (See ¶ 00153). In view of the foregoing, a vast quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.
Taken together, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the instant claims.

Claim Rejections - 35 USC § 112-Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 2 recites “[t]he method of claim 1, wherein said culturing comprises pre-culturing said bacteria in said medium to generate a pre-culture, followed by culturing a portion of said pre-culture in said medium comprising tellurite to form a first culture.” (Emphasis added). It is unclear if the initial pre-culture medium contains tellurite; i.e., instant claim 2 recites “said medium” and then “said medium comprising tellurite.” The instant specification discloses the pre-culture BCP1 medium does not contain tellurite. (See, e.g., ¶ 00189). For purpose of this Action, instant claim 2 was interpreted in light of the instant specification and the meaningful variation of terms utilized in the claims to require a pre-culture medium that does not contain tellurite.
Instant claim 3 recites “said first culture in said medium.” There is insufficient antecedent basis for this limitation in the claim. Instant claim 7 recites “the concentration.” There is insufficient antecedent basis for this limitation in the claim. Instant claim 11 recites “said tellurium nanorods.” There is insufficient antecedent basis for this limitation in the claim. Instant 
Instant claim 5 recites, in part, “wherein said culturing is performed under aerobic conditions at temperatures 20-40ºC.” The meaning of “temperatures 20-40ºC” is unclear. For purposes of this Action, instant claim 5 was interpreted herein to require a temperature ranging from 20ºC to 40ºC.  
The term “about” in claims 7 and 11 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it would be unclear if 1200 nm, 1500 nm, 1738 nm, etc. would be “about” 1000 nm.
The interpretations set forth above do not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2009/0246519) in view of Cappelletti et al (Res. Microbiol., 167:766-773 (2016)). 
Rhodococcus aetherivorans (BCP1) bacteria” was interpreted herein to limit the claimed method to only the BCP1 strain disclosed by the instant specification. The recitation of “BCP1 cells” throughout the dependent claims was interpreted herein to refer back to the “Rhodococcus aetherivorans (BCP1) bacteria” recited by instant claim 1. 
Hanson teaches a method of producing tellurium nanostructures comprising culturing tellurite-resistant bacteria in a medium comprising tellurite (e.g., Na2TeO3) under aerobic conditions. (Abstract; ¶¶ 0016-0023, 0046). Hanson further teaches a pre-culture step in a medium without tellurite followed by culturing in a medium comprising tellurite. (¶¶ 0022, 0034 and 0046-0047). 
Instant claim 3 recites, “[t]he method of claim 1 further comprising a culturing a portion of said first culture in said medium comprising tellurite to form a second culture.” As discussed above, instant claim 1 does not recite a “first culture.” For purposes of applying prior art, instant claim 3 was assumed to depend from instant claim 2. In this regard, Hanson teaches “[s]odium tellurite . . .  may be added to the medium as a single dose or, preferably, in multiple, smaller doses. Toxicity to the microorganisms is reduced and more rapid accumulation of particulate Te in the cells engendered by adding lower concentrations/dose of tellurite . . .  to the cultures in multiple doses.” (¶ 0025). 
As such, it would have been obvious at the time of filing to culture a portion of a first culture in a medium comprising tellurite to form a second culture in order to advantageously reduce toxicity and increase accumulation of tellurium nanostructures. Stated another way, the prior art recognized it was advantageous to add medium comprising tellurite over multiple smaller doses in order to reduce toxicity and increase accumulation.    
i.e., 20ºC, in a liquid medium comprising sodium tellurite (Na2TeO3) (¶¶ 0022 and 0046). Hanson teaches a tellurite concentration ranging from 0.05 mM to 68 mM. (¶ 0023) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). At a minimum, it would have been a matter of routine experimentation utilizing standard laboratories techniques available at the time of filing to determine the optimal amount of tellurite for use in the method taught by Hanson to maximize production of tellurium nanostructures while minimizing toxicity with a reasonable expectation of success. (See Hanson, (¶¶ 0023 and 0025); see also MPEP § 2144.05(II)(A). 
 Hanson further teaches extracting the produced tellurium nanostructures. (¶¶ 0025 and 0048). For example, Hanson teaches disrupting the cells; removing cellular debris, e.g., by centrifugation or filtration; and isolating the nanostructures from the supernatant. (¶¶ 0024-0025, and 0048).
Regarding instant claims 8-11, Hanson teaches the nanostructures are: 1) nanospheres (i.e., uniform spherical nanoparticles); or 2) nanoneedles and nanowires up to 300 nm in length, i.e., not crystals.  (¶ 0026; FIG. 4). It is noted the nanoneedles and nanowires taught by Hanson were understood to be encompassed by the broad recitation of “uniform nanorods” by instant claims 8 and 11. (Compare, e.g., FIG. 4 of Hanson with instant FIGS. 25, 28, and 30-35). Hanson teaches the nanostructures are useful for wires and connectors in nanoscale circuitry. (¶ 0026). As such, absent evidence to the contrary, the nanostructures taught by Hanson would be stable. Hanson teaches in a wetted state, the nanostructures are dispersed and non-aggregated; i.e., Hanson teaches a suspension of nanostructures “should remain wetted, as once particles are dried, they become tightly adherent and are difficult to disperse.” (¶ 0025).
Rhodococcus aetherivorans (BCP1). However, it would have been obvious at the time of filing to utilize BCP1 in the method taught by Hanson because Cappelletti teaches BCP1 is a nonsporulating aerobic bacteria that expresses tellurium (Te) resistance genes (terA, terD). (Abstract; page 766, Introduction; page 771, second column). One of ordinary skill in the art would have been motivated to utilize BCP1 in the method taught by Hanson with a reasonable expectation of success because Cappelletti further teaches “Rhodococcus spp. are able to survive in the presence of high doses of toxic compounds, as well as under desiccation conditions, carbon starvation, a wide range of temperatures (from 4ºC to 45ºC), UV irradiation and osmotic stress (NaCl up to 7.5%). (Page 766, Introduction). 
Further regarding instant claims 8-11, as discussed above, the prior art recognized that culturing tellurite-resistant bacteria in a medium comprising tellurite under aerobic conditions would yield tellurium nanostructures of various shapes. In this regard, Hanson also teaches “[d]ifferent strains produce different shapes of tellurite nanoparticle precipitates (FIG. 4), suggesting that crystal growth properties can be tailored to a given application.” As such, the specific nanostructures recited by instant claims 8-11 are the innate nanostructures produced by culturing BCP1 in a medium comprising tellurite; i.e., the nanostructures are not an active method step, but, rather, an inherent result of practicing the method taught by Hanson and Cappelletti. See MPEP § 2112.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Cappelletti as applied to claims 1-12 and 17 above, and further in view of Mirjani et al (IET Nanobiotechnol., 9(5):300-305 (2015)). 
As discussed above, claims 1-12 and 17 were rendered obvious by the teachings of Hanson and Cappelletti. Hanson further teaches collecting cells, e.g., by centrifugation; disrupting the cells, e.g., by sonication; and extracting tellurium nanostructure from the disrupted cells. (¶¶ 0024-0025). The references do not explicitly teach washing the collected cells using, e.g., a saline solution.
 However, it would have been obvious at the time of filing to wash the BCP1 cells taught Hanson and Cappelletti with, e.g., saline because Mirjani, in a similar method of producing tellurium nanostructures, teaches washing bacterial cells with saline (0.9% NaCl) after collection by centrifugation. (Page 301, § 2.4 Preparation of probiotics enriched with Te NPs; page 302, § 2.7 Evaluation of the antihyperlipidemic effect). One of ordinary skill in the art would have been motivated to modify Hanson and Cappelletti in view of Mirjani in order to advantageously remove residual medium, debris, etc. from the BCP1 cells taught Hanson and Cappelletti with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0111274 
Ahmad et al., Nanotech., 14:824-828 (2003) 
Baesman et al., App. Enviro. Microbiol., 73(7):2135-2143 (2007)
Orro et al, PLoS ONE 10(10):e0139467 (2015)
Pereira et al., Crit. Revi. Biotech., 35(1):114-128 (2015)
Presentato et al., Microb. Cell Fact., 15(204):1-14 (2016)
Zonaro et al., Front. Microbiol., 6(584):1-11 (2015)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651